                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
     Case No.      5:19-cv-00857-R-KK                                              Date   07-11-19
     Title         Dandy Aaenson v. Ziplane Transportation, LLC, et al.




     Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
                Christine Chung                             Not Reported                             N/A
                 Deputy Clerk                         Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiff:                        Attorneys Present for Defendants:
                         Not Present                                              Not Present
     Proceedings:             (IN CHAMBERS) Order Re: Plaintiff’s Motion to Remand Case (DE 7)

I.           INTRODUCTION

        On January 23, 2019, Plaintiff Dandy Aaenson (“Plaintiff”) filed a Complaint in San Bernardino
County Superior Court against Defendants Ziplane Transportation, LLC and Jesus Rene Valenzuela
(collectively, “Defendants”) asserting claims for (1) motor vehicle personal injury and (2) general
negligence. Defendants’ counsel accepted service on their behalf and filed an Answer on March 19,
2019.

        Plaintiff’s claims arise out of a traffic collision in which Plaintiff’s vehicle was caused to collide
with another vehicle and fall down an embankment on the side of Interstate-15 as a result of an alleged
unsafe lane change by Defendant Valenzuela, who was operating a semi-truck owned by Defendant
Ziplane Transportation. The case was removed to federal court on May 3, 2019 on the basis of diversity
jurisdiction. (DE 1). Plaintiff now moves to remand the case to San Bernardino County Superior Court
on the ground that Defendants failed to timely remove within 30 days after having notice that Plaintiff’s
damages exceeded $75,000. For the following reasons, the Court DENIES Plaintiff’s motion.

II.          FACTUAL BACKGROUND

       Plaintiff contends that Defendants had notice that the amount in controversy in this action
exceeded the $75,000 jurisdictional threshold no later than March 13, 2019, when Plaintiff’s counsel
informed defense counsel during a telephone conference that the case “is worth high six figures.”

        The Complaint is silent as to the amount in controversy, and Plaintiff’s Statement of Damages
dated April 23, 2019 indicated that Plaintiff’s “damages are unknown at the present time, as previously
indicated to counsel, with the exception of known medical expenses of $16,009.98.” (DE 9-4).


CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
     Case No.      5:19-cv-00857-R-KK                                           Date   07-11-19
     Title         Dandy Aaenson v. Ziplane Transportation, LLC, et al.



Defendants filed a Notice of Removal on May 3, 2019, two days after receiving an email from
Plaintiff’s counsel stating that the damages sought in this case exceeded $75,000. (DE 9-5).

III.         JUDICIAL STANDARD

         28 U.S.C. § 1446(b)(1) provides that a “notice of removal of a civil action or proceeding shall be
filed within 30 days after the receipt by the defendant, through service or otherwise, of a copy of the
initial pleading setting forth the claim for relief upon which such action or proceeding is based, or within
30 days after the service of summons upon the defendant if such initial pleading has then been filed in
court and is not required to be served on the defendant, whichever period is shorter.” Section 1446(b)(3)
further provides that “if the case stated by the initial pleading is not removable, a notice of removal may
be filed within 30 days after receipt by the defendant, through service or otherwise, of a copy of an
amended pleading, motion, order or other paper from which it may first be ascertained that the case is
one which is or has become removable.” That ‘other paper’ does not include any document received
prior to receipt of the initial pleading.” Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 886 (9th
Cir. 2010) (citing United States v. Williams, 553 U.S. 285, 294 (2008)). Rather, notice of removability is
determined by the “four corners of the applicable pleadings, not through subjective knowledge or a duty
to make further inquiry.” Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 694 (9th Cir. 2005).

IV.          DISCUSSION

        Here, Plaintiff bases his argument for removal on a telephonic conversation that occurred prior to
Defendants even being served with the Summons and Complaint. Neither the initial pleading nor
Plaintiff’s Statement of Damages provided grounds for removal. The March 13, 2019 conversation,
regardless of its contents, does not qualify as an “other paper from which it may first be ascertained that
the case is one which is or has become removable.” Defendants did not receive notice that the amount in
controversy exceeded $75,000 until May 1, 2019, after which Defendants timely removed the case to
federal court.

V.           CONCLUSION

             In light of the foregoing, the Court DENIES Plaintiff’s Motion to Remand. (DE 7).

             IT IS SO ORDERED.

                                                                                       0         :    00
                                                      Initials of Preparer                           cch


CV-90 (06/04)                                CIVIL MINUTES - GENERAL                                  Page 2 of 2
